[Cite as In re Adoption of M.L., 2021-Ohio-2805.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




IN RE: THE ADOPTION OF:
                                                         CASE NO. 17-21-05
       M.L.
                                                         OPINION
[SIDNEY S. - APPELLANT]




                  Appeal from Shelby County Common Pleas Court
                                 Probate Division

                              Trial Court No. 2020 ADP 0021

                                     Judgment Affirmed

                            Date of Decision: August 16, 2021




APPEARANCES:

        Jared B. Chamberlain for Appellant

        Aaron D. Lowe for Appellee
Case No. 17-21-05


MILLER, J.

       {¶1} Respondent-appellant, Sidney S., appeals the February 26, 2021

decision of the Shelby County Court of Common Pleas, Probate Division, granting

the motion for summary judgment of petitioner-appellee, Tiffany L. In its decision,

the trial court concluded Tiffany is not required to obtain Sidney’s consent in order

to adopt Sidney’s daughter, M.S. (hereinafter referred to as M.L.). For the reasons

that follow, we affirm.

                      I.     Facts and Procedural History

       {¶2} M.L. is the biological daughter of Sidney and Amy Y. Upon her birth

in late 2017, M.L. was found to have multiple illegal drugs in her system. M.L. was

consequently removed from Sidney and Amy’s custody. Following her removal,

M.L. was adjudicated neglected and dependent and placed in the temporary custody

of Tiffany. Tiffany served as M.L.’s temporary custodian until July 2019, at which

time M.L. was placed in Tiffany’s legal custody.

       {¶3} On September 29, 2020, Tiffany filed a petition for adoption of M.L.

In the petition, Tiffany alleged that Sidney’s consent to adoption is not required

because (1) he failed without justifiable cause to provide more than de minimis

contact with M.L. for a period of at least one year immediately preceding the filing

of the petition and (2) he failed without justifiable cause to provide for the

maintenance and support of M.L. as required by law or judicial decree for a period


                                         -2-
Case No. 17-21-05


of at least one year immediately preceding the filing of the petition. On October 7,

2020, Amy’s written consent to the adoption of M.L. was filed in the trial court.

       {¶4} On November 9, 2020, the trial court set a date for a hearing on the

petition for adoption. That same day, the trial court sent Sidney a notice of the

petition and hearing via certified mail. As required by R.C. 3107.11(B), the notice

advised Sidney:

       IF YOU WISH TO CONTEST THE ADOPTION, YOU MUST
       FILE AN OBJECTION TO THE PETITION WITHIN
       FOURTEEN DAYS AFTER PROOF OF SERVICE OF NOTICE
       OF THE FILING OF THE PETITION AND OF THE TIME
       AND PLACE OF HEARING IS GIVEN TO YOU. * * * A FINAL
       DECREE OF ADOPTION MAY BE ENTERED IF YOU FAIL
       TO FILE AN OBJECTION TO THE ADOPTION PETITION *
       * *.

(Capitalization and boldface sic.). Sidney was served with the notice on November

13, 2020, and proof of service of notice was filed with the trial court on November

16, 2020. On December 14, 2020, Sidney filed his objection to the petition for

adoption.

       {¶5} On January 15, 2021, Tiffany filed a motion for summary judgment on

the issue of whether it is necessary to obtain Sidney’s consent to the adoption.

Tiffany’s motion for summary judgment was based on R.C. 3107.07(K), which

provides that “[c]onsent to adoption is not required of * * * a juvenile court, agency,

or person given notice of the petition * * * that fails to file an objection to the petition

within fourteen days after proof is filed * * * that the notice was given.” Tiffany

                                            -3-
Case No. 17-21-05


asserted that because proof of service of notice to Sidney was filed with the trial

court on November 16, 2020, Sidney was required under R.C. 3107.07(K) to file his

objection to the petition on or before November 30, 2020. Tiffany argued that

because Sidney missed the November 30, 2020 deadline by two weeks when he

filed his objection on December 14, 2020, his consent to adoption is not required.

       {¶6} On February 12, 2021, Sidney filed a memorandum in opposition to

Tiffany’s motion for summary judgment. Among the evidence Sidney submitted in

opposition to Tiffany’s motion for summary judgment, he filed an affidavit setting

forth his account of the efforts he took to object to the petition before the expiration

of the 14-day deadline. On February 19, 2021, Tiffany filed a reply brief in support

of her motion for summary judgment.

       {¶7} On February 26, 2021, the trial court granted Tiffany’s motion for

summary judgment. In its judgment entry, the trial court explained that “[t]he

application and strict construction of [R.C. 3107.07(K)] has been consistently

upheld * * *.” The trial court found that Sidney’s “narratives and proposed facts

regarding the reason he should be excused from strict compliance with [the 14-day

deadline imposed by R.C. 3107.07(K)]” were insufficient to raise genuine issues of

material fact. Accordingly, the trial court concluded Sidney’s consent to adoption

is not necessary.




                                          -4-
Case No. 17-21-05


       {¶8} On March 8, 2021, Sidney timely filed a notice of appeal. He raises

one assignment of error for our review.

                              II. Assignment of Error

       1. The trial court erred in granting summary judgment to
       petitioner where strict construction of R.C. § 3107.07(K) in this
       case reaches an unjust and unreasonable result.

                                    III. Discussion

       {¶9} In his assignment of error, Sidney argues the trial court erred by

granting Tiffany’s motion for summary judgment. Sidney contends that, given the

unique facts and circumstances of this case, the trial court’s strict application of R.C.

3107.07(K)’s 14-day filing deadline to “deny[] his objection [was] unjust and

unreasonable considering he has done all he can to protect his rights to have a

relationship” with M.L.

A.     Standard of Review for Summary Judgment

       {¶10} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25.

       {¶11} Summary judgment is proper where there is no genuine issue of

material fact, the moving party is entitled to judgment as a matter of law, and

reasonable minds can reach but one conclusion when viewing the evidence in favor


                                          -5-
Case No. 17-21-05


of the non-moving party, and the conclusion is adverse to the non-moving party.

Civ.R. 56(C); State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio

St.3d 217, 219 (1994). Material facts are those facts “‘that might affect the outcome

of the suit under the governing law.’” Turner v. Turner, 67 Ohio St.3d 337, 340

(1993), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505

(1986). “Whether a genuine issue exists is answered by the following inquiry:

[d]oes the evidence present ‘a sufficient disagreement to require submission to a

jury’ or is it ‘so one-sided that one party must prevail as a matter of law[?]’” Id.,

quoting Anderson at 251-252.

       {¶12} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is

not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of

a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).




                                         -6-
Case No. 17-21-05


B. Parental Rights and Consent to Adoption

       {¶13} “The right of natural parents to the care and custody of their child is

one of the most precious and fundamental in law.” In re M.A.S., 12th Dist. Clinton

No. CA2020-03-005, 2020-Ohio-3603, ¶ 13.            “That right, however, must be

balanced against the state’s interest in protecting the welfare of children.” Id.

       {¶14} “In Ohio, certain persons and entities must consent to an adoption.”

Id. at ¶ 14, citing R.C. 3107.06. “These persons include the mother, father, and any

putative father of the child.” Id., citing R.C. 3107.06. “However, exceptions to the

consent requirement exist.” Id., citing R.C. 3107.07. “As applicable to this case,

these exceptions include a person whose consent is required who fails to file an

objection to the adoption petition within 14 days of proof of service.” Id., citing

R.C. 3107.07(K). “To implicate R.C. 3107.07(K), the notice must clearly inform

the recipient that he is required to file an objection to the petition within 14 days.”

Id. at ¶ 15.

C. The trial court did not err by granting the motion for summary judgment
because, due to his untimely objection, Sidney’s consent is not required.

       {¶15} The key facts relied on by Tiffany in support of her motion for

summary judgment are not in question. It is undisputed that Sidney was served with

notice of the petition and hearing on November 13, 2020, and that the notice clearly

informed Sidney he was required to file an objection to the petition within 14 days.

It is also undisputed that proof of service of notice was filed with the trial court on

                                         -7-
Case No. 17-21-05


November 16, 2020. Finally, it is uncontested that Sidney did not file his objection

until December 14, 2020.

       {¶16} On these facts, the summary-judgment analysis of R.C. 3107.07(K) is

straightforward. Under R.C. 3107.07(K), the 14-day objection period begins when

proof of service of notice is filed with the trial court. Here, that date was November

16, 2020. As a result, Sidney’s objection was due on or before November 30, 2020.

However, Sidney’s objection was not filed until December 14, 2020, two weeks

after expiration of the November 30, 2020 deadline.

       {¶17} Although application of R.C. 3107.07(K) to the uncontested facts of

this case would seem to lead inexorably to a conclusion that Sidney’s consent to

adoption is not required, Sidney argues otherwise. In his response to the motion for

summary judgment, Sidney acknowledged his objection was not filed until

December 14, 2020, but he maintains on appeal that his objection should

nevertheless be considered timely because he “made every effort to timely file his

objection to the adoption petition.” In support of this claim, Sidney relies in large

part on the following statements contained in his summary-judgment affidavit:

       6. * * * [U]pon receiving a letter from [Tiffany’s] counsel [on
       September 23, 2020,] requesting my consent, I immediately contacted
       his office [by phone] to advise I did not consent to the Adoption;

       7. I was served the Petition for Adoption on November 13, 2020 and
       immediately began seeking legal advice;



                                         -8-
Case No. 17-21-05


      8. I learned that I must “file” an objection to the Petition within
      fourteen days, but did not know at that time what it meant to “file” the
      Objection;

      9. I wrote a letter objecting to the Petition and had it notarized at the
      Bureau of Motor Vehicles on November 27, 2020, within the fourteen
      days, and I believed at that time I had satisfied the requirement to file
      the objection;

      10. I sent my notarized objection to the Court the same day by regular
      U.S. Mail;

      11. I believed my objection would arrive at the Court in the normal
      course of business;

      12. I have since learned that my objection did not arrive by November
      30 as required, and possibly that it never arrived;

      13. I hired an attorney on December 9, 2020, and my attorney filed
      my objection when he entered his appearance on December 14,
      2020[;]

      14. At all times between November 27, 2020 and December 14, 2020,
      I believed I was in compliance with the requirement to timely file my
      objections;

      15. At all times between receiving Petitioner’s counsel’s letter
      requesting my consent until now, I have objected to the Petition for
      Adoption and I continue to object[.]

Sidney argues that because these averments, along with the other evidence he

submitted in opposition to Tiffany’s motion for summary judgment, justify a more

flexible application of R.C. 3107.07(K), there is a genuine issue of material fact

concerning whether his objection was timely notwithstanding that it was not filed

until December 14, 2020.


                                        -9-
Case No. 17-21-05


       {¶18} Sidney’s argument is unavailing. We recognize that “we must strictly

construe [R.C. 3107.07] in favor of the retention of parental rights.” In re Adoption

of B.I., 157 Ohio St.3d 29, 2019-Ohio-2450, ¶ 12. “Because adoption terminates

fundamental rights of the natural parents, ‘[the Supreme Court of Ohio] [has] held

that “* * * [a]ny exception to the requirement of parental consent [to adoption] must

be strictly construed so as to protect the right of natural parents to raise and nurture

their children.”’” In re Adoption of G.V., 126 Ohio St.3d 249, 2010-Ohio-3349, ¶

6, quoting In re Adoption of Masa, 23 Ohio St.3d 163, 165 (1986), quoting In re

Schoeppner, 46 Ohio St.2d 21, 24 (1976).

       {¶19} Nevertheless, where the terms of a legislatively crafted exception to

the requirement of parental consent to adoption are clear and unambiguous, we are

constrained to apply the exception as written. See State v. Hairston, 101 Ohio St.3d

308, 2004-Ohio-969, ¶ 13 (“If [a statute] is ambiguous, we must then interpret the

statute to determine the General Assembly’s intent. If it is not ambiguous, then we

need not interpret it; we must simply apply it.”). R.C. 3107.07(K) is clear and

unequivocal—consent to adoption is not required of a parent who fails to file an

objection to the adoption petition within 14 days after proof of service of notice is

filed with the trial court. It is no surprise then that this and other courts have

consistently applied R.C. 3107.07(K) strictly to foreclose parents from withholding

their consent to adoption where they failed to file an objection to the adoption


                                         -10-
Case No. 17-21-05


petition within the 14-day period prescribed by R.C. 3107.07(K). E.g., In re M.A.S.,

2020-Ohio-3603, at ¶ 16-18, 22-23; In re Adoption of A.B., 3d Dist. Logan No. 8-

19-38, 2019-Ohio-5383, ¶ 31-37; In re Adoption of A.N., 3d Dist. Union No. 14-12-

27, 2013-Ohio-3871, ¶ 31-42. Indeed, courts have repeatedly explained that “‘strict

adherence to the procedural mandates of [R.C. 3107.07(K)] might appear unfair,’

but ‘the state’s interest in facilitating the adoption of children and having the

adoption proceeding completed expeditiously justifies such a rigid application.’” In

re M.A.S. at ¶ 22, quoting In re Adoption of Zschach, 75 Ohio St.3d 648, 652 (1996);

see In re Adoption of A.N. at ¶ 42 (“[W]e acknowledge that ‘strict adherence to the

procedural mandates of [R.C. 3107.07(K)] might appear unfair,’ but that adherence

is necessary given the intent of the legislature apparent from the statute’s

language.”).

       {¶20} Sidney maintains that those cases in which courts strictly applied R.C.

3107.07(K) are “entirely different from and inapposite to this case” because they

typically “involved parents who either never objected or objected months out of

time,” whereas he filed his objection “just two weeks beyond the deadline.” But

R.C. 3107.07(K) does not distinguish between parents who barely missed the 14-

day deadline, parents who filed their objection long after the 14-day deadline, and

parents who never attempted to meet the 14-day deadline. Under the plain language




                                       -11-
Case No. 17-21-05


of R.C. 3107.07(K), the consequences of missing the 14-day deadline are the same

for each set of parents.

       {¶21} Sidney further argues that in light of his many efforts to object to the

adoption petition, it would be “unjust and unreasonable” to strictly apply R.C.

3107.07(K) and hold that his December 14, 2020 objection was untimely. Sidney

appears to invoke the “absurd-result” exception to the plain-meaning rule of

statutory interpretation. “‘The absurd result principle in statutory interpretation

provides an exception to the rule that a statute should be interpreted according to its

plain meaning.’” (Emphasis deleted.) State ex rel. Clay v. Cuyahoga Cty. Med.

Examiner’s Office, 152 Ohio St.3d 163, 2017-Ohio-8714, ¶ 22 (plurality opinion),

quoting Dougherty, Absurdity and the Limits of Literalism: Defining the Absurd

Result Principle in Statutory Interpretation, 44 Am.U.L.Rev. 127 (1994). “It is

premised on a guiding principle of statutory construction: that when the General

Assembly enacts a statute, it does not intend to produce an absurd result.” Id., citing

R.C. 1.47(C); see Chahdi v. Elhassan, 10th Dist. Franklin No. 18AP-674, 2019-

Ohio-4472, ¶ 21 (“[B]ecause the General Assembly intends just and reasonable

results when enacting statutes, courts must * * * construe statutes to avoid

unreasonable or absurd consequences.”).

       {¶22} However, “‘[t]he absurd-result exception to the plain-meaning rule of

[statutory] construction’ applies ‘only [to] those cases in which the plain language


                                         -12-
Case No. 17-21-05


of a statute results in an obviously unintended result.’” (Emphasis sic.) State ex rel.

Meyer v. Warren Cty. Bd. of Elections, __ Ohio St.3d __, 2020-Ohio-4863, ¶ 14

(plurality opinion), quoting State ex rel. Clay at ¶ 26 (plurality opinion).

       Moreover, “even if the plain-language application of a statute would
       yield an absurd result, the absurdity doctrine does not permit a court
       to correct the absurdity unless it is ‘reparable by changing or
       supplying a particular word or phrase whose inclusion or omission
       was obviously a technical or ministerial error * * *. The doctrine does
       not include substantive errors arising from a drafter’s failure to
       appreciate the effect of certain provisions.’”

Id., quoting State v. Parker, 157 Ohio St.3d 460, 2019-Ohio-3848, ¶ 28 (lead

opinion), quoting Scalia & Garner, Reading Law: The Interpretation of Legal Texts

238 (2012).

       {¶23} Here, strict application of R.C. 3107.07(K) to the facts of this case

does not produce a result obviously unintended by the legislature. There is simply

no basis for concluding that, when enacting R.C. 3107.07(K), the legislature

obviously intended, but ultimately omitted, to carve out an exemption from the 14-

day deadline for parents who earnestly, though unsuccessfully, attempt to timely

file their objections.   While Sidney may find the results of strict application

undesirable, “the existence of an undesirable application of a statute is not

necessarily evidence of absurdity.” State ex rel. Meyer at ¶ 15 (plurality opinion).

Sidney’s grievance is with the legislative policy embodied in R.C. 3107.07(K) to

allow only a 14-day objection period, but “[i]t is not the role of this Court to second


                                         -13-
Case No. 17-21-05


guess the legislature’s policy decisions.” In re Adoption of A.N., 2013-Ohio-3871,

at ¶ 42. We could consider Sidney’s December 14, 2020 objection timely filed only

if we adopt an interpretation of R.C. 3107.07(K) that conflicts with its plain

meaning. Because we cannot endorse such an interpretation, we must conclude that

Sidney’s December 14, 2020 objection was not timely filed.

       {¶24} In addition, Sidney’s other attempts to object to the adoption petition

do not qualify as objections filed within R.C. 3107.07(K)’s 14-day objection period.

First, it is undisputed Sidney received a letter from Tiffany’s counsel in September

2020, requesting Sidney’s consent to the adoption and that Sidney immediately

called Tiffany’s counsel to orally advise him that he would not consent to the

adoption. However, this occurred before Tiffany filed the petition for adoption.

Even assuming that an out-of-court oral objection can serve as a “filing” under R.C.

3107.07(K), Sidney’s oral objection was premature since the 14-day objection

period had yet to commence. Therefore, as Tiffany accurately observes in her

appellate brief, Sidney’s oral objection “is a pre-filing event that d[id] not obviate

his need to file a written objection.”

       {¶25} Furthermore, Sidney’s attempt to object to the adoption petition by

mailing his objection to the court on November 27, 2020, is insufficient to satisfy

the requirements of R.C. 3107.07(K). “The ‘generally accepted sense’ of the word

‘filed’ ‘implies actual rather than constructive delivery * * * into the official custody


                                          -14-
Case No. 17-21-05


and control’ of the relevant official.” L.J. Smith, Inc. v. Harrison Cty. Bd. of

Revision, 140 Ohio St.3d 114, 2014-Ohio-2872, ¶ 21, quoting Fulton v. State ex rel.

Gen. Motors Corp., 130 Ohio St. 494, 497 (1936). “Statutes that provide for filing

documents require physical delivery to the official or agency, unless the statute at

issue states a mailbox rule that deems the [document] filed when mailed.” Id. at ¶

22. R.C. 3107.07(K) does not state a mailbox rule deeming an objection to an

adoption petition filed when mailed. Consequently, Sidney’s mailed objection

would not have been considered filed until it was delivered into the physical custody

of the relevant official, who, in this instance, was the clerk of the court. Yet, as

Sidney conceded in his summary-judgment affidavit, his objection did not arrive by

the November 30, 2020 deadline and may never have arrived. Thus, as there is no

evidence that Sidney’s mailed objection came into the physical possession of the

clerk on or before November 30, 2020, Sidney cannot rely on his mailed objection

to establish that he filed an objection before expiration of the 14-day deadline.

       {¶26} In conclusion, construing the evidence in a light favorable to Sidney,

there is no genuine issue of material fact that Sidney did not timely file his objection

to Tiffany’s petition to adopt M.L. Under a strict application of R.C. 3107.07(K),

none of Sidney’s efforts, including his oral objection in September 2020, his mailed

objection to the petition, and his December 14, 2020 objection, constitutes a timely

objection filed within the 14-day objection period that expired on November 30,


                                         -15-
Case No. 17-21-05


2020. Accordingly, pursuant to R.C. 3107.07(K), Sidney’s consent to adoption is

not required as a matter of law, and we thus conclude that the trial court did not err

by granting Tiffany’s motion for summary judgment.

       {¶27} Sidney’s assignment of error is overruled.

                                  IV. Conclusion

       {¶28} For the foregoing reasons, Sidney’s assignment of error is overruled.

Having found no error prejudicial to the appellant in the particulars assigned and

argued, we affirm the judgment of the Shelby County Court of Common Pleas,

Probate Division.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -16-